Exhibit 10.2





[logo.jpg]
August 30, 2019


Jide Zeitlin



Dear Jide,


It is with great pleasure that I confirm our offer to appoint you as Chairman
and Chief Executive Officer of Tapestry, Inc. (“Tapestry” or the “Company”),
reporting to the Board of Directors of Tapestry (the “Board”). Upon
effectiveness of the appointment, you will be a member of Tapestry’s Executive
Committee. You will be considered an “officer” under Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as an
“Executive Officer” of Tapestry pursuant to Rule 3b-7 of the Exchange Act.
 
This letter details your base salary, bonus opportunity, equity opportunity and
other benefits. It also lays out the conditions of your employment with
Tapestry. If you accept our offer, your appointment will be effective as of
September 4, 2019 (the “Effective Date”).  Effective as of the Effective Date,
you will resign as the Chairman of the Governance and Nominating Committee of
the Board and as a member of the Human Resources Committee of the Board (the “HR
Committee”).  While you are serving as Tapestry’s Chairman and Chief Executive
Officer, you will not receive additional compensation for your service as a
member of the Board.


1.
Base Salary



$1,300,000 per annum.


Your salary will be paid in accordance with the Company’s payroll practices,
currently bi-weekly, which are subject to change from time-to-time at the
discretion of the Company, and will be paid less withholding and deductions
authorized under applicable law.


Performance reviews are typically conducted at the end of our fiscal year, which
presently runs from approximately July 1 through June 30. Any merit increases
for which you may be eligible would be determined at that time, and would take
effect in September. You will first be eligible for a merit increase in
September 2020.
 
2.
Incentive Compensation



You will be eligible to participate in the Company’s Performance-Based Annual
Incentive Plan ("AIP"), a cash incentive program under which your payout is
based on Tapestry’s financial performance, subject to its terms and conditions.
Your target bonus will be 150% of your salary actually paid during the fiscal
year. The actual bonus payout may range from 0% of target for performance below
established thresholds to 200% of target for maximum performance, with
performance components, measures and target values to be established by the
Company’s Board or the HR Committee. You will first be eligible for the AIP
beginning in fiscal year 2020, prorated for the period from the Effective Date
to the end of the Company’s 2020 fiscal year, and generally payable in August
2020.



--------------------------------------------------------------------------------



Any AIP bonus is paid within three months of the end of the fiscal year and you
must be an employee in good standing with the Company on the AIP bonus payment
date in order to be eligible to receive any such AIP bonus payment, except as
expressly provided in this paragraph.  Subject to your continued employment as
an employee for one year following the Effective Date, if you provide the
required notice of your intent to resign your employment due to your Retirement
or are terminated without “cause,” you will be eligible to receive a pro-rated
AIP bonus for the portion of the fiscal year you were employed prior to the date
of your Retirement or termination without “cause” and based on actual
achievement of the applicable performance criteria, paid when the Company pays
AIP bonuses for such fiscal year. If you continue to serve as a member of the
Board after your employment as Tapestry’s Chairman and Chief Executive Officer
terminates, you will be eligible to receive a pro-rated AIP bonus for the fiscal
year in which you cease to serve as Tapestry’s Chairman and Chief Executive
Officer for the period of such fiscal year you were employed as Chairman and
Chief Executive Officer in such fiscal year, based on actual achievement of the
applicable performance criteria and paid when the Company pays AIP bonuses for
such fiscal year.
 
For the purposes of this letter, termination for “cause” is defined in the
Addendum. Please refer to the My Pay section of Tapestry’s intranet, the Loop,
for the governing terms and conditions of the AIP bonus plan.  In addition, the
Board has adopted an incentive repayment policy (attached) for members of the
Executive Committee, which you must sign and return to me coincident with your
acceptance of this offer. For purposes of this letter, “Retirement” means your
departure from employment with Tapestry other than for “cause” if either: (1)
you have attained age 65 and five years of service with Tapestry, with at least
one year of service as an employee of Tapestry or (2) you have attained age 55
and ten years of service with Tapestry, with at least one year of service as an
employee of Tapestry.
 
3.
Equity Compensation



In connection with your appointment as Chief Executive Officer, you will receive
equity awards with an aggregate grant date value of $3,500,000 (the “Appointment
Grant”). The Appointment Grant will be made on the first business day of the
fiscal month coincident with or following the Effective Date. The Appointment
Grant will be 20% restricted stock units (“RSUs”), 40% performance restricted
stock units (“PRSUs”) and 40% stock options.  The PRSUs will be eligible to
cliff vest on the third anniversary of the grant date and may vest between 0 to
200% of target shares depending on performance, subject to the terms and
conditions of the grant agreement.  The RSUs will vest and stock options will be
exercisable one-fourth each year over four years beginning on the first
anniversary of the grant date, in each case, subject to the terms and conditions
of the grant agreements. The number of stock options you receive will be based
on the grant price (closing price of Tapestry, Inc. stock on the grant date) and
on an industry standard valuation model, Black-Scholes, which determines the
value of a stock option. The number of PRSUs and RSUs you receive will be based
on the grant price.  The grant agreements evidencing your Appointment Grant
awards will set forth the treatment of those awards in the event of your
Retirement from the Company.
 
Subject to your continued employment, you may be eligible for future equity
awards in such amounts and forms as determined by the HR Committee in its sole
discretion.  All equity awards are subject to approval by the HR Committee.


Page 2 of 10

--------------------------------------------------------------------------------

 
You are subject to the terms and conditions of the grant agreements, including,
but not limited to, the provisions relating to claw back of equity gains in
certain post-employment scenarios.  Notwithstanding anything to the contrary in
this letter, the terms of the Tapestry, Inc. 2018 Stock Incentive Plan (as it
may be amended from time to time, the "Stock Plan") and related grant
agreements, as they may be changed from time to time, are controlling.  In
addition, the grant agreements evidencing your Appointment Grants will require
that you retain 50% of the net shares acquired upon vesting or exercise for a
period of one year following your termination of employment.
 
Outstanding equity awards granted to you prior to the Effective Date in respect
of your service as a member of the Board will remain outstanding and eligible to
vest in accordance with the terms and conditions of the applicable award
agreements.
 
4.
Severance



You acknowledge and agree that you will not participate in either of the
Tapestry, Inc. Severance Pay Plan for Vice Presidents and Above or the Tapestry,
Inc. Special Severance Plan.
 
5.
Section 409A of the Internal Revenue Code



It is expressly intended and contemplated that this letter comply with the
provisions of Section 409A of the Code and the applicable guidance thereunder
("Section 409A") and that the payments hereunder will either be exempt from
Section 409A or will comply with the provisions of Section 409A.  This letter
will be administered and interpreted in a manner consistent with this intent,
and, notwithstanding any provision of this letter to the contrary, in the event
that the Company determines that any amounts payable hereunder would be
immediately taxable to you under Section 409A, the Company reserves the right
(without any obligation to do so or to indemnify you for failure to do so) to
amend this letter to satisfy Section 409A or be exempt therefrom (which
amendment may be retroactive to the extent permitted by Section 409A).
 
Notwithstanding any other provision of this letter, if you are a "specified
employee" within the meaning of Treas. Reg. §1.409A-1(i)(1), then the payment of
any amount or the provision of any benefit under this letter which is considered
deferred compensation subject to Section 409A shall be deferred for six (6)
months after your "separation from service" or, if earlier, the date of your
death to the extent required by Section 409A(a)(2)(B)(i) (the "409A Deferral
Period").  In the event payments are otherwise due to be made in installments or
periodically during the 409A Deferral Period, the payments which would otherwise
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum on the Company’s first standard payroll date that arises on or after
the 409A Deferral Period ends, and the balance of the payments shall be made as
otherwise scheduled.  For purposes of any provision of this letter providing for
reimbursements to you, such reimbursements shall be made no later than the end
of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall the unused reimbursement amount during one
calendar year be carried over into a subsequent calendar year.  For purposes of
this letter, you shall not be deemed to have terminated employment unless you
have a "separation from service" within the meaning of Treas. Reg. §
1.409A-1(h). All rights to payments and benefits under this letter shall be
treated as rights to receive a series of separate payments and benefits to the
fullest extent allowed by Section 409A. In no event shall any liability for
failure to comply with the requirements of Section 409A be transferred from you
or any other individual to the Company or any of its affiliates, employees or
agents.


Page 3 of 10

--------------------------------------------------------------------------------

 
6.
Benefits



Your major benefits will include medical, dental, vision, retirement savings,
life insurance, short and long term disability, Employee Stock Purchase Plan,
employee discount program and 25 business days of vacation per calendar year, as
generally provided by the Company to employees at a comparable level in
accordance with the plans, practices and programs of the Company, and subject to
your satisfaction of applicable eligibility requirements.  These benefits are
subject to change from time-to-time in the discretion of the Company.  We are
enclosing a summary of benefits highlighting these programs in Your Tapestry
Benefits Overview.
 
7.
Confidentiality



The Company believes strongly in respecting the proprietary rights of third
parties and expects each of its employees to honor their confidentiality
obligations to former employers. Accordingly, we expect you to fully comply with
any and all obligations you may have, including non-compete, non-solicitation
and confidentiality obligations.
 
By accepting this offer, you are confirming your representation to the Company
that you are not subject to any existing non-compete obligations with your
current or former employers that would prevent you from commencing employment
with the Company on the Effective Date without restriction or penalty. Further,
you are confirming your representation that you are currently in compliance with
any non-solicitation obligation(s) you have with respect to your current or
former employers and that you have not had any discussions with anyone or
referred any individuals to the Company in violation of those obligations. The
Company does not want, and specifically instructs you not to violate any
non-solicitation obligations you may have with respect to your current and
former employers and to maintain in confidence, and not destroy, delete or
alter, information that is confidential and/or proprietary to your current and
former employers. As a reminder, we are offering you this position based upon
your talent and the skills you have acquired throughout your career.
 
As an employee of the Company, and as a part of this offer, you will be subject
to the various policies set forth in the attached Addendum, as well as those set
forth in the Your Tapestry Benefits Overview that accompanies this offer.  Such
policies include, but are not limited to, the following:
 
●
Incentive Repayment Policy;

●
Executive Stock Ownership Policy;

●
Notice of Intent to Terminate Employment;

●
Post-Employment Restrictions;

●
Code of Conduct;

●
Confidentiality, Information Security and Privacy Agreement; and

●
Other Terms and Conditions of Employment.

 
By accepting this offer, you are also expressly accepting and agreeing to be
bound by and adhere to the Company policies set forth in the attached Addendum
and in the packet of materials that accompany this offer letter.  This letter,
along with the documents attached hereto or referred to herein, constitute the
entire agreement and understanding between you and the Company with respect to
your employment, and supersedes all prior discussions, promises, negotiations
and agreements (whether written or oral) between you and the Company.


Page 4 of 10

--------------------------------------------------------------------------------

 
Jide, we are excited about your appointment as Chairman and Chief Executive
Officer.  This letter and the documents provided herewith constitute the
Company’s entire offer.  As you review this offer, please feel free to contact
me with any questions. To accept the offer, and acknowledge you are not relying
on any promise or representation that is not contained in this letter, please
sign in the space below and return one of the attached copies to me no later
than September 3, 2019.
 
Sincerely,
 





/s/ Sarah J. Dunn   Sarah J. Dunn
  Global Human Resources Officer
  Tapestry, Inc.
 




Agreed and accepted by:
 


 



/s/ Jide Zeitlin
  3 September 2019
Jide Zeitlin 
  Date




Page 5 of 10

--------------------------------------------------------------------------------

                             


--------------------------------------------------------------------------------

ADDENDUM
COMPANY POLICIES & CONDITIONS OF EMPLOYMENT


As an employee of Tapestry, Inc. (the “Company”), you will be subject to the
following policies.  Please sign the acknowledgement at the end noting your
understanding and agreement.


1.
Incentive Repayment Policy



Tapestry’s Board of Directors (the “Board”) has adopted an incentive repayment
policy affecting all performance-based compensation that the Company pays to
members of its Executive Committee.  Information on this policy is attached. 
You agree that you remain subject to this repayment policy and that it may
change from time-to-time as the Board deems appropriate and/or as is required by
law.


2.
Executive Stock Ownership Policy



The Board has implemented a stock ownership policy for all “Key Executives” and
Directors.  Information on this policy and the required amounts of stock
ownership for your position is attached.  As a Key Executive and Section 16(b)
officer you will be required to obtain pre-approval of all Tapestry stock
transactions from the Tapestry Law Department and Tapestry’s Chief Legal
Officer.


3.
Notice of Intent to Terminate Employment



If at any time you elect to terminate your employment with the Company,
including a valid Retirement from the Company, you agree to provide six (6)
months’ advance written notice of your intent to terminate your employment and
such notice shall be provided via email to the Chief Legal Officer and Global
Human Resources Officer of Tapestry. Such notice shall include, if applicable,
the identity of the prospective employer or entity, your proposed title and
duties with that business, person or enterprise, as well as the proposed
starting date of that employment or consulting services. After you have provided
your required notice, you will continue to be an employee of the Company.  Your
duties and other obligations as an employee of the Company will continue and you
will be expected to cooperate in the transition of your responsibilities.  The
Company shall, however, have the right in its sole discretion to direct that you
no longer come to work or to shorten the notice period.  Nothing herein alters
your status as an employee at-will.  The Company reserves all legal and
equitable rights to enforce the advance notice provisions of this paragraph. 
You acknowledge and agree that your failure to comply with the notice
requirements set forth in this paragraph shall result in: (i) the Company being
entitled to an immediate injunction, prohibiting you from commencing employment
elsewhere for the length of the required notice, (ii) the Company being entitled
to claw back any bonus paid to you within 180 days of your last day of
employment with the Company, (iii) the forfeiture of any unpaid bonus as of your
last day of employment with the Company, (iv) any unvested equity awards and any
vested but unexercised stock option awards held by you shall be automatically
forfeited on your last day of employment with the Company, and (v) the Company
being entitled to claw back any Financial Gain (as defined below) you realize
from the vesting of any Tapestry equity award within the twelve (12) month
period immediately preceding your last day of employment with the Company. 
“Financial Gain” shall have the meaning set forth in the various equity award
grant agreements that you receive during your employment with the Company.


Page 6 of 10

--------------------------------------------------------------------------------



4.
Post-Employment Restrictions



(a) Non-Competition.  You are prohibited from, directly or indirectly,
counseling, advising, consulting for, becoming employed by or providing services
in any capacity to a “competitor” (as defined below) of the Company or any of
its operating divisions, brands, subsidiaries or affiliates (collectively, the
“Tapestry Group”) during your employment and for the twelve (12) month period
beginning on your last day of employment with the Company (the “Restricted
Period”).


“Competitor” includes: the companies, together with their respective
subsidiaries, parent entities, and all other affiliates as set forth on Exhibit
A, attached hereto (such companies subject to change from time-to-time as posted
on Tapestry’s intranet, the Loop).


You agree that if you are offered and desire to accept employment with, or
provide consulting services to, another business, person or enterprise,
including, but not limited to, a “competitor,” during the Restricted Period, you
will promptly inform Tapestry’s Global Human Resources Officer, in writing, of
the identity of the prospective employer or entity, your proposed title and
duties with that business, person or enterprise, and the proposed starting date
of that employment or consulting services.  You also agree that you will inform
that prospective employer or entity of the terms of these provisions.  Failure
to abide by the requirements of this Section 4(a) will also be deemed a failure
to provide the required advance written notice set forth above under Notice of
Intent to Terminate Employment.


(b) Non-Solicitation.  You agree that during the Restricted Period, you will
not, directly or indirectly, whether alone or in association with or for the
benefit of others, without the prior written consent of the Company, hire or
attempt to hire, employ or solicit for employment, consulting or other service,
any officer, employee or agent of the Tapestry Group (each, a “Protected
Person”), or encourage, persuade or induce any Protected Person to terminate,
diminish or otherwise alter such Protected Person’s relationship with the
Tapestry Group.


For purposes of this Section 4(b) and to avoid any ambiguity, you and the
Company agree that it will be a rebuttable presumption that you solicited any
Protected Person if such Protected Person commences employment or other service
for or on behalf of you or any entity to which you provide services or
terminates, diminishes or otherwise alters such Protected Person’s relationship
with the Tapestry Group prior to the end of the Restricted Period.


(c) Non-Interference.  During the Restricted Period, you will not, directly or
indirectly, whether alone or in association with or for the benefit of others,
whether as an employee, owner, stockholder, partner, director, officer,
consultant, advisor or otherwise, assist, attempt to or encourage (i) any
vendor, supplier, customer or client of, or any other person or entity in a
business relationship with the Tapestry Group to terminate, reduce, limit or
otherwise alter such relationship, whether contractual or otherwise, (ii) any
prospective vendor, supplier, customer or client not to enter into a business or
contractual relationship with the Tapestry Group or (iii) to impair or attempt
to impair any relationship, contractual or otherwise, between the Tapestry Group
and any vendor, supplier, customer or client or any other person or entity in a
business relationship with the Tapestry Group.


(d) Remedies.  You acknowledge that compliance with Section 4 is necessary to
protect the business, good will and proprietary and confidential information of
the Tapestry Group and that a breach or threatened breach of any provision in
Section 4 will irreparably and continually damage the Tapestry Group, for which
money damages may not be adequate.  Accordingly, in the event that you breach
any provision in Section 4, you will forfeit any remaining earned but unpaid
bonus and the Company shall be entitled to claw back any bonus paid to you
within 180 days of your last day of employment with the Company. In addition,
the Company will be entitled to preliminarily or permanently enjoin you from
violating Section 4 in order to prevent the continuation of such harm.


Page 7 of 10

--------------------------------------------------------------------------------



(e) Reasonableness of Restrictions.  You acknowledge: (i) that the scope and
duration of the restrictions on your activities under Section 4 are reasonable
and necessary to protect the legitimate business interests, goodwill and
confidential and proprietary information of the Tapestry Group; (ii) that the
Tapestry Group does business worldwide and, therefore, you specifically agree
that, in order to adequately protect the Tapestry Group, the scope of the
restrictions in this provision is reasonable; and (iii) that you will be
reasonably able to earn a living without violating the terms of these
provisions.  Nothing contained in this Section 4 is intended to limit any
restrictive covenant provision contained in any other agreement between you and
the Tapestry Group, including but not limited to any equity grant agreement,
that may permit the Tapestry Group to seek injunctive relief, money damages or
any other rights or remedies at law or in equity in the event of a breach of
threatened breach of any restrictive covenant provision contained in any other
agreement, which may provide for a longer restricted period than contained
herein.


(f) Judicial Modification.  If any court of competent jurisdiction determines
that any of the covenants in Section 4, or any part of them, is invalid or
unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion.  If any court of competent jurisdiction determines that any of
the covenants in Section 4, or any part of them, is invalid or unenforceable
because of the geographic or temporal scope of such provisions, such court shall
reduce such scope to the minimum extent necessary to make such covenants valid
and enforceable.  You agree that in the event that any court of competent
jurisdiction finally holds that any provision of Section 4 constitutes an
unreasonable restriction against you, such provision shall not be rendered void
but shall apply to such extent as such court may judicially determine
constitutes a reasonable restriction under the circumstances.


5.
Other Terms and Conditions of Employment



If you accept the Company’s offer, our relationship is "employment-at-will."
That means you are free, at any time, for any reason, to end your employment
with the Company and that the Company may do the same, subject to the advance
notice requirements set forth above under Notice of Intent to Terminate
Employment. You hereby represent and warrant that you are not currently, and
have never been, the subject of any allegation or complaint of harassment,
discrimination, retaliation, or sexual or other misconduct in connection with
prior employment or otherwise, and have not been a party to any settlement
agreement or nondisclosure agreement relating to such matters (the
“Representations”).


For the purposes of this letter, termination for “cause” means a determination
by the Board that your employment should be terminated for any of the following
reasons: (i) your violation of the Company’s Code of Conduct, employee guides,
or any other written policies or procedures of the Company, which is not
remedied within 30 days of written notice to you, (ii) your violation of any of
the Company’s policies regarding sexual harassment and misconduct, (iii) your
indictment for, conviction of, or plea of guilty or nolo contendere to, a felony
or a crime involving moral turpitude, (iv) your willful or grossly negligent
breach of your duties, (v) any act of fraud, embezzlement or other similar
dishonest conduct, (vi) any act or omission that the Company determines could
have a material adverse effect on the Company, including without limitation, its
reputation, business interests or financial condition, which is not remedied
within 30 days of written notice to you, via email (vii) your failure to follow
the lawful directives of the Board, which is not remedied within 30 days of
written notice to you, (viii) your breach of this offer letter or any other
written agreement between you and the Company or any of its affiliates, which is
not remedied within 30 days of written notice to you or (ix) your breach of the
Representations set forth in this Section 5 above or the Restrictive Covenants
set forth in Section 4 above.


Page 8 of 10

--------------------------------------------------------------------------------

 
For any dispute arising between the parties regarding or relating to this letter
and/or any aspect of your employment, the parties hereby consent to the
exclusive jurisdiction in the state and Federal courts located in New York, New
York. This Agreement will be construed and enforced in accordance with the laws
of the state of New York, without regard to conflicts of laws principles.
 
Our agreement regarding employment-at-will may not be changed, except
specifically in writing signed by both the Chair of the Human Resources
Committee of the Board and the Global Human Resources Officer of Tapestry and by
you.  However, the Board may in its discretion, add to, discontinue, or change
compensation, duties, Company committees, benefits and policies.  Nothing in the
preceding two sentences shall be construed as diminishing the financial
obligations of either of the parties hereunder, including, without limitation,
the Company’s obligations to pay salary, bonus, equity compensation, severance,
etc., pursuant to the pertinent provisions set forth above.  All payments made
hereunder are subject to the usual withholdings required by law.  In the event
of a breach by you of any provision of this offer letter and/or any of the
Company policies which are included herewith, you agree to reimburse the Company
for any and all reasonable attorney’s fees and expenses related to the
enforcement of this agreement, including, but not limited to, the clawback of
gains specified hereunder.
 

Our offer of employment is contingent on the following:
 
●
Formal ratification of this agreement by the Human Resources Committee;

●
You passing a background check and verification of your identity and
authorization to be employed in the United States;

●
Your returning a signed copy of this offer letter by September 3, 2019; 

●
Your agreement to be bound by, and adhere to, all of the Company’s policies in
effect during your employment with the Company, including, but not limited to,
the Executive Stock Ownership Policy, Incentive Repayment Policy, Code of
Conduct, and our Confidentiality, Information Security and Privacy Agreement;
and

●
The terms and conditions of individual equity award agreements.

 


 
Agreed and Accepted by:






/s/ Jide Zeitlin
  3 September 2019
Jide Zeitlin 
  Date









Page 9 of 10

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

EXHIBIT A



Competitor List
(as of August 2019)


Adidas AG
Burberry Group PLC
Capri Holdings Limited
Cole Haan LLC
Compagnie Financiere Richemont SA
Fast Retailing Co., Ltd.
Fung Group
G-III Apparel Group, Ltd.
The Gap, Inc.
Kering
L Brands, Inc.
LVMH Moet Hennessy Louis Vuitton SA
Nike, Inc.
Prada, S.p.A.
PVH Corp.
Ralph Lauren Corporation
Samsonite International S.A.
Tory Burch LLC
V.F. Corporation
Under Armour, Inc.




Page 10 of 10